Citation Nr: 1228738	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-42 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for a cervical spine disability and bilateral carpal tunnel syndrome.

A Travel Board hearing was held in March 2011 with the Veteran in Detroit, Michigan, before the undersigned.  A transcript of the hearing testimony is in the claims file.

The Veteran recently submitted additional evidence in support of her claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issue of entitlement to service connection for carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's cervical spine disability is not etiologically related to service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claim, a letter dated in July 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate her claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See supra Dingess.  Therefore, the Veteran received complete notice regarding her claim for service connection.

B.  Duty to Assist

The Veteran's service treatment records, private treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claim for service connection for a cervical spine disability.  However, the Board finds that the overall weight of the evidence, which does not reflect a disease or injury in service, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as there is no indication of a disease or injury during service.

VA has provided the Veteran with opportunity to submit evidence and arguments in support of her claim.  Notably, she presented testimony in a Travel Board hearing.  The Veteran and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

B.  Evidence

Service treatment records are negative for any complaints, treatment, or diagnoses related to a cervical spine disability.  The Veteran underwent examinations in February 1983, November 1987, and August 1990.  No relevant abnormalities were noted.

The Veteran was afforded a VA examination in October 1996 in connection with a claim related to a lumbar spine condition.  During this examination, she denied any complaints related to her head or neck.

X-rays dated May 1997 revealed space narrowing with associated spondylosis and stenosis at the C4-C5 and C5-C6 levels.  There was also some minor spondylosis at C3-C4.

Private treatment records include a November 2004 MRI which revealed degenerative disc disease at multiple levels, with osteophytes producing bilateral neural foraminal narrowing from C3-C4 through C6-C7.  There was also central herniation at C3-C4, right paracentral calcified disc herniation at C4-C5, and diffuse disc bulge at C5-C6 producing mild spinal stenosis.

Private treatment records dated July 2005 show that the Veteran reported neck pain secondary to a motor vehicle accident from October 2004.  VA treatment records dated July 2005 show that the Veteran reported longstanding neck pain which had worsened since her October 2004 motor vehicle accident.  

In April 2007, the Veteran's private physician stated that the Veteran had herniated discs from C3-C4 through C6-C7, which were the direct result of the motor vehicle accident from October 2004.

Additional VA records dated June 2007 again noted the onset of neck pain as 2004.  However, in April 2010, the Veteran stated that she had complained of neck pain since 1985.

The Veteran testified at a Travel Board hearing in March 2011.  She stated that she first injured her cervical spine in service when her legs and back gave out, causing her to fall.  She had no feeling in her legs and back, and could not move for about ten minutes.  When the feeling returned, she walked to the clinic, and was immediately taken to the hospital via ambulance.  She also testified that she was put on a physical profile from 1985 until her discharge due to degenerative disease in her cervical spine.  During that time, she was treated with steroids and anti-inflammatory medications.

C.  Analysis

Based on the evidence of record, the Board finds that service connection for a cervical spine condition is not warranted.  Although the Veteran is currently diagnosed with a cervical spine disability, the overall weight of the evidence is against a finding that it was incurred in or otherwise related to service.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential U.S. Court of Appeals for Veterans Claims (Court) decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service cervical spine disorders.  While the Veteran is certainly competent to report observable symptoms, she has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that her condition is the result of injuries sustained during service, she has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran in support of her claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the current disability and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of an in-service injury or continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating her claim, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Board acknowledges that the Veteran is competent to provide evidence of her own experiences, her statements regarding a cervical spine disability in service are not credible.  She testified that she injured her cervical spine in service, received treatment for the injury, and was placed on profile for the injury.  The Veteran's service treatment records are extensive and reflect numerous complaints, but contain no records of any injury or treatment related to the cervical spine.  While the Veteran was placed on physical profiles during service, none of these profiles was in response to a cervical spine condition.

Moreover, the Veteran's separation examination in August 1990 did not reveal any cervical spine conditions.  The earliest objective evidence of a cervical spine disability was in May 1997, almost 7 years after the Veteran's discharge from service.  The Board notes that VA treatment records dated April 2010 show the Veteran reported neck pain since 1985.  However, the Veteran denied any neck pain during a 1996 VA examination.  Additional records show that, between 2005 and 2007, the Veteran repeatedly reported the onset of neck pain as 2004 following a motor vehicle accident.  These facts weigh heavily against the claim she now makes that she has had problems ever since service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The preponderance of the evidence is against finding that the Veteran has a cervical spine disability etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a cervical spine disability is denied.






	(CONTINUED ON NEXT PAGE)

REMAND

With respect to the Veteran's claim for service connection for carpal tunnel syndrome, the Board finds that additional development is warranted.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

Private treatment records show the Veteran was diagnosed with carpal tunnel syndrome in July 2006 and prescribed wrist splints.  However, VA and private treatment records show the Veteran had normal electromyography studies in May February 2005 and twice in March 2007.  Records dated April 2007 reflect normal sensation, strength, and reflexes in the upper extremities.  A VA examination in March 2008 noted pain in the left thumb, but otherwise normal findings.  Nevertheless, in May 2010, the Veteran's private physician stated that the Veteran had bilateral carpal tunnel syndrome, which he attributed to the Veteran's use of canes as a result of her service-connected lumbar spine condition.

While the Veteran has been diagnosed with carpal tunnel syndrome by her private physician, the Board finds that an additional examination is warranted, as it is not entirely clear what this diagnosis is based upon given the Veteran's normal electromyography studies.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of her claimed carpal tunnel syndrome.  The claims file, including a copy of this remand, must be made available to the examiner, and the examiner should indicate in the examination report whether the claims file was reviewed.  All indicated tests and studies, including electromyography and/or nerve conduction studies, should be completed.  The examiner should then address the following questions:

(A) Does the Veteran currently have carpal tunnel syndrome?

(B) Is any currently diagnosed carpal tunnel syndrome at least as likely as not proximately due to or the result of the use of canes or other ambulatory devices prescribed for the Veteran's lumbar spine condition?

(C) Is any currently diagnosed carpal tunnel syndrome at least as likely as not aggravated by the use of canes or other ambulatory devices prescribed for the Veteran's lumbar spine condition?

If the examiner determines that the carpal tunnel syndrome is aggravated by the use of canes or other ambulatory devices prescribed for the Veteran's lumbar spine condition, the examiner should report the baseline level of severity of the nonservice-connected carpal tunnel syndrome prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In addressing these questions, the examiner should specifically comment on the July 2006 diagnosis of bilateral carpal tunnel syndrome and the May 2010 private physician's opinion.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinion on aggravation should be premised on the baseline level of severity of carpal tunnel syndrome before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and current findings.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  The Veteran's Virtual VA file should be reviewed in readjudicating the Veteran's claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


